The only question presented on rulings on testimony which merit consideration, and in fact the only question seriously insisted upon by counsel for appellant, is the admission of a confession of the defendant made to S.O. Smith, the party whose storehouse was burglarized. When confessions are offered in evidence, the duty rests upon the trial court to ascertain and adjudge whether they were freely and voluntarily made. If so adjudged, the confessions are admitted in evidence, and the presumption on appeal is in favor of the ruling of the trial court. Price v. State, 117 Ala. 113, 23 So. 691. The purpose of the law in requiring confessions to be voluntary is not so much to protect a defendant from the effect of a confession as to be sure, as may be, that the confessions are true. When indulging the presumptions required, in favor of the rulings of trial courts, we cannot say that the facts in this case would warrant a reversal of the judgment on this ruling. The facts in the case of Carr v. State, 17 Ala. 539, 85 So. 852, are entirely different from the facts in this case. As to what weight should be given to the confession was a question properly submitted to the jury along with the other evidence in the case.
As to what the intention of the witness S.O. Smith, in coming to Dothan, was, after the commission of the crime, is not relevant to any issue in the case.
Refused charges 10 and 12 were properly refused. Neither of these charges is predicated upon an involuntary confession.
We find no error in the record, and the judgment is affirmed.
Affirmed.